Per Curiam,
For reasons given by the learned president of the common pleas, in his opinion sent np with the record, he was clearly right in entering judgment against the defendants for want of a sufficient affidavit of defense. As to the alleged duress, the affidavit is manifestly defective in that it fails to specify any act or acts constituting duress. It is also defective in other respects, as shown by the court below. We find nothing in the case that requires discussion.
The judgment is affirmed on the opinion of the court below.